Title: To Benjamin Franklin from Landais, 15 May 1779
From: Landais, Pierre
To: Franklin, Benjamin


Please Your Excellency
L’Orient May 15th 1779.
Since I tooke the Command of the frigate Alliance My officers have join together against me, Even before I left Boston, I was promissed that I Should have another Set, but being ready to Sail the Hounble Navy board thought they woold behave better when at Sea, but to the Contrary it has been gradualy worse and worse to a peack that I am Compel to acquaint you with it that your Excellcy May take proper method for to remedy it, Moreover if there is no other one I’ll rather Chuse to leave the Command than to have officers wich are against me: the first lieuft Hill has Said he had heard all the bad Caracter of me and has propagated it amongs all, of which I told him three days ago, amongs other things he threatened me to leave the Ship I told him he might, but he want My Consent by writing what I cannot do without your order.
I am with the Greatest Respect Your Excellency Most Obedient and Most humble Servant
P: Landais
His Excellency Bn Franklin Minister Plenipotentiary of the united States of America
 
Endorsed: Capt. Landais May 15. 1779 complaining of his Officers.—
